Dismissed and Memorandum Opinion filed February 14, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-01043-CV

                        CHUKWU U. OKO, Appellant

                                       V.
           COMMISSION FOR LAWYER DISCIPLINE, Appellee

                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-09846

                MEMORANDUM                      OPINION


      This is an appeal from a judgment signed September 19, 2012. The notice
of appeal was filed November 14, 2012. To date, our records show that appellant
has not paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing
requirements for establishing indigence); see also Tex. Gov’t Code Ann. ' 51.207.
      On January 3, 2013, this court ordered appellant to pay the appellate filing
fee on or before January 18, 2013, or the appeal would be dismissed. Appellant has
not paid the appellate filing fee. Accordingly, the appeal is ordered dismissed. See
Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case because appellant
has failed to comply with notice from clerk requiring response or other action
within specified time).


                                      PER CURIAM

Panel consists of Justices Frost, Brown, and Busby.




                                         2